Honorable   Otto Brfttafn
County ma itor
Angel lna Cduntg
Lufkln,   Texas

Dear Sir :                    Opinion No. O-7115
                              Re:   Authority   of the commissioners ’
                                    court to spend funas aerivea
                                    from taxation   for permanent im-
                                    provement purposes   to maintain a
                                    County Health Unit.

           Your letter   of recent    date requesting  an opinion   from
this    department   on the above    subject  matter Is as follows:

             “Please advise      if the Commissioners’  Court
       has the authority       to spend funds derived   from
       taxation    for permanent improvement purposes       to
       malntaln a County Health Unit, that is, to pay
       salaries,     supplies,     etc., for the Health Unit.”

          Section   9 of Article     8 of the Constitution    of Texas
 Inhibits  any and all transfers       of tax money of the several
classes   of constitutional      funas and, as a sequence,     prohibits
the expenditure,     for one purpose,     of tax money ralsed     osten-
,slblg for another such purpose.         Carroll v. Williams,     202 S.W.
504, 505”
           In 26 Words ana Phrases      81,   we find    the   following:

              “To ‘malntaln’   means to preserve  or keep in
       an existing     state or condition,   and embraces
       acts of repair      and other acts to prevent a decline,
       ;ayt,,or    cessation   from that state of condition,
                  (See also other cases cited    in 26 Words
       and Phrases,     pp 77 through 92, under the heading
       of “Maintenance.      ”

        Under the cases cited    Fn Words and Phrases,  supra, it
Is our oplnlon   that the maintenance  of a County Health Unit
does not constitute   permanent improvements.

         We held In our Opinion No. O-2281,             a copy of which is
herewith  enclosed, that the commissioners’             court had the au-
Hon.   Otto   Brlttain,      page   2            o-7115



thoritg to elipend money from the general   funds of the county
and in behalf  of public health and sanitation   within the
county.
         In view of the above authorities,     it is our opinion
that the commissioners'    court does not hav& the authority~to
s@end funa   derived   from taxation for'permsnent   improvement
purposes  to maintain a County Health Unit.
                                            Yours   very   truly,

                                        ATTORNEYGENERALOF TEXAS



                                            By s/J.    C. Davis,   Jr.
                                                  J.   C. Davis,   Jr.
                                                           Asslstant

                                            By s/John Reeves
                                                  John Reeves
JR:LJ:wc
                                                           I

APPROVEDMAR 5, 1946
s/Carlo8 C. Ashley
FIRST ASSISTANT
ATTORNBYGENESAL

Approved      Opinion     Committee     By s/BWB Chairman